Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims, filed 02/01/2021, are accepted. Claims 1, 3, 5, 9-10, 15, 18, and 21-24 are amended.
	Applicant’s amendments to the specification, filed 02/01/2021, are accepted.
	Applicant’s amendments to the drawings, filed 02/01/2021, are accepted.
Response to Arguments
2)	Applicant’s arguments, see page 14, section titled “Objection to Drawings”, filed 02/01/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see pages 14-15, section titled “Specification”, filed 02/01/2021, with respect to the specification have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of the specification has been withdrawn. 
Applicant’s arguments, see pages 15-16, section titled “Claim Objections”, filed 02/01/2021, with respect to the claims have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s arguments, see page 16, section titled “Claim Rejections – 35 USC § 112(b)”, filed 02/01/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of the claims have been withdrawn. 
Applicant’s arguments, see pages 16-17, filed 02/01/2021, with respect to the rejections of claims 1-5, 9-13, 16-20, and 22-24 under 35 U.S.C. 102(a)(1) as being 

Claim Rejections - 35 USC § 103
3)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5)	Claims 1-15, 17-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Creaturo (U.S. PGPUB 20140207079), hereinafter Creaturo, in view of Heilman (U.S. Patent No. 4452251), hereinafter Heilman.
	Regarding claim 1, Creaturo teaches colored seal system, comprising:
a barrel (Fig. 4A; 402) including a delivery end (as shown in Annotated Fig. 4A) and an open end (as shown in Annotated Fig. 4A), the barrel including a plurality of barrel markings (Fig. 4A; 100), wherein the barrel markings include at least measurements 
	It has been held that changes in shape are considered to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration is significant. In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04 IV.B. Additionally, Heilman teaches that it is known in the art for a fill indicator to define open space enclosed within a fill indicator (Fig. 1; 16 [Col. 2, lines 7-20]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of fill indicators of Creaturo, wherein the plurality of fill indicators would define open space enclosed within the plurality of fill indicators, as taught by Heilman. Doing so is a matter of choice to a person of ordinary skill in the art, and doing so has been shown to be known in the art, per Heilman.

    PNG
    media_image1.png
    793
    348
    media_image1.png
    Greyscale

Annotated Fig. 4A

	Regarding claim 3, Creaturo in view of Heilman teaches the colored seal system of claim 1, wherein the barrel is transparent or semi-transparent [Paragraph 0049] (as shown in Fig. 4A) and wherein the colored seal is at least one of a fluorescent, neon, or flow-in-the-dark [Paragraph 0052] (Creaturo teaches that the colored seal may be fluorescent, thus meeting the claim, as the prior art need only teach one of the claimed.
	Regarding claim 4, Creaturo in view of Heilman teaches the colored seal system of claim 1, wherein the measurements include line markings (Fig. 4A; 102) and numeric markings (Fig. 4A; 101).
	Regarding claim 5, Creaturo in view of Heilman teaches the colored seal system of claim 4, wherein the plurality of fill indicators correspond to fill levels for the numeric markings [Paragraph 0052].
	Regarding claim 6, Creaturo in view of Heilman teaches the colored seal system of claim 1, wherein the plurality of fill indicators are hollow shapes (as defined previously with regards to claim 1, and Heilman Fig. 1; 16).
	Regarding claim 7, Creaturo in view of Heilman teaches the colored seal system of claim 6, wherein the plurality of fill indicators are circles (as shown in Heilman – Fig. 2).
	Regarding claim 8, Creaturo in view of Heilman teaches the colored seal system of claim 6. However, Creaturo in view of Heilman is silent to wherein the plurality of fill 
It has been held that changes in shape are considered to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration is significant. In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04 IV.B. Additionally, Heilman teaches that it is known in the art to use an oval (Fig. 1; 16) as a fill indicator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of fill indicators of Creaturo to be an oval, as taught by Heilman. Doing so is a matter of choice to a person of ordinary skill in the art, and doing so has been shown to be known in the art, per Heilman.
	Regarding claim 9, Creaturo in view of Heilman teaches the colored seal system of claim 1, wherein a size of a first bevel (as shown in Annotated Fig. 4C-1) of the colored seal within the barrel corresponds to a size of the plurality of fill indicators (as shown in Annotated Fig. 4C-1). Examiner interprets “corresponds” to be defined as “to compare closely” (as shown by Merriam-Webster below), and from Annotated Fig. 4C-1, it appears that the size of the front bevel and the size of the plurality of fill indicators compare closely, and thus “correspond” to one another.

    PNG
    media_image2.png
    603
    400
    media_image2.png
    Greyscale

Annotated Fig. 4C-1
	
    PNG
    media_image3.png
    532
    736
    media_image3.png
    Greyscale

Merriam-Webster Definition of “Correspond”

Regarding claim 11, Creaturo teaches the colored seal system of claim 1, wherein a front end of the colored seal (as shown in Annotated Fig. 4A) is aligned with one of the plurality of fill indicators such that a color of the colored seal is visible within the fill indicator (Examiner interprets the color of the colored seal to be visible within the fill indicator when the colored seal is moving within the barrel, therefore, there will be a point when the colored seal is aligned with one of the plurality of fill indicators), and wherein one of the plurality of fill indicators is associated with one of the measurements (as shown in Fig. 4A).
	Regarding claim 12, Creaturo teaches the colored seal system of claim 1, wherein the plurality of fill indicators represent a pair of lines extending all or a portion of a circumference of the barrel (as shown in Annotated Fig. 4A).
	Regarding claim 13, Creaturo teaches the colored seal system of claim 1, wherein a separation of the pair of lines is associated with a width of a bevel of the colored seal within the barrel (as shown in Annotated Fig. 4C-2). Examiner interprets “corresponds” to be defined as “to compare closely” (as shown by Merriam-Webster 

    PNG
    media_image4.png
    596
    400
    media_image4.png
    Greyscale

Annotated Fig. 4C-2
Regarding claim 14, Creaturo teaches the colored seal system of claim 1. However, Creaturo is silent to wherein the plurality of fill indicators are filled with a second color.
	Heilman teaches a plurality of fill indicators (Fig. 1; 16), wherein the plurality of fill indicators are filled with a second color [Col. 4, lines 26-32].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the plurality of fill indicators of Creaturo 
	Regarding claim 15, Creaturo in view of Heilman teaches the colored seal system of claim 14, wherein a new color is visible when the colored seal is aligned with the second color of the plurality of fill indicators. Examiner notes that the “new color” isn’t explicitly recited as being a different color than the second color, and the visibility of the new color is not linked to the alignment of the colored seal and the plurality of fill indicators as currently claimed. Therefore, Examiner interprets the new color as being the same as the second color of the plurality of fill indicators, with this new color being visible when the colored seal is aligned with the second color of the plurality of fill indicators, since the placement of the colored seal would not change the color of the plurality of fill indicators.
	Regarding claim 17, Creaturo in view of Heilman teaches the colored seal system of claim 1, wherein the barrel markings are printed on the barrel [Paragraph 0052]
	Regarding claim 18, Creaturo in view of Heilman teaches the colored seal system of claim 1, wherein the delivery end of the barrel includes a needle (Fig. 4A; 403).
	Regarding claim 19, in view of Heilman Creaturo teaches the colored seal system of claim 1, wherein the colored seal system is a syringe (Fig. 4A; 400).
	Regarding claim 20, Creaturo teaches the colored seal system of claim 1, wherein the delivery agent is a liquid or a solid (Examiner interprets the delivery agent 
	Regarding claim 23, Creaturo teaches a syringe (Fig. 4A; 400) comprising: a barrel (Fig. 4A; 402) including a needle (Fig. 4A; 403) at a first end the barrel including a plurality of barrel markings (Fig. 4A; 100), wherein the barrel markings include at least measurements (Fig. 4A; 101, 102, 103, 107) and a plurality of fill indicators (as shown in Annotated Fig. 6C); and a colored seal (Fig. 4A; 404) [Paragraph 0052] slidably positioned within the barrel for moving a delivery agent within the barrel [Paragraph 0052], wherein the colored seal is fluorescent [Paragraph 0052], and wherein the colored seal is visible within at least one of the fill indicators (as shown in Fig. 4A). Creaturo is silent to wherein the plurality of fill indicators define open space enclosed within the plurality of fill indicators; and wherein the colored seal is visible within the open space of at least one of the plurality of fill indicators.
	It has been held that changes in shape are considered to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration is significant. In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04 IV.B. Additionally, Heilman teaches that it is known in the art for a fill indicator to define open space enclosed within a fill indicator (Fig. 1; 16 [Col. 2, lines 7-20]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of fill indicators of Creaturo, wherein the plurality of fill indicators would define open space enclosed within the plurality of fill indicators, as taught by Heilman. 
	Regarding claim 24, Creaturo teaches a dosing system (Fig. 4A; 400), comprising: a barrel (Fig. 4A; 402) including a delivery end (as shown in Annotated Fig. 4A) and a plunger end (as shown in Annotated Fig. 4A), wherein the barrel includes barrel markings (Fig. 4A; 100), the barrel markings include at least measurements (Fig. 4A; 101, 102, 103, 107) including line markings (Fig. 4A; 102) and volumetric markings (Fig. 4A; 107) and fill indicators (as shown in Annotated Fig. 4A) associated with at least the volumetric markings; a colored seal (Fig. 4A; 404) slidably secured within the barrel for communicating a delivery agent within the barrel [Paragraph 0052], wherein the colored seal is fluorescent [Paragraph 0052], and wherein the colored seal is visible within at least one of the fill indicators when aligned (as shown in Fig. 4A); and a plunger (Fig. 4A; 401) connected to the color seal (as shown in Fig. 4A) for receiving a user force to add the delivery agent to or eject the delivery agent from the barrel [Paragraph 0052]. Creaturo is silent to wherein the plurality of fill indicators define open space enclosed within the plurality of fill indicators; and wherein the colored seal is visible within the open space of at least one of the plurality of fill indicators.
	It has been held that changes in shape are considered to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration is significant. In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04 IV.B. Additionally, Heilman teaches that it is known in the art for a fill indicator to define open space enclosed within a fill indicator (Fig. 1; 16 [Col. 2, lines 7-20]. Therefore, it would have been obvious to one of ordinary 
6)	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Creaturo in view of Heilman, further in view of Ivosevic et al (U.S. PGPUB 20130310760), hereinafter Ivosevic.
	Regarding claim 16, Creaturo teaches the colored seal system of claim 1. While Creaturo does not explicitly teach wherein the barrel markings are black, Creaturo does teach that the barrel markings are designed to be embossed, recessed, or printed onto a label applied to the barrel [Paragraph 0052], and that the marking should be conspicuous against the barrel [Paragraph 0049]. 
	Ivosevic teaches a syringe system with a barrel (Fig. 4; 16) having barrel markings (Fig. 4; 24), wherein the barrel markings are black [Paragraph 0028].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barrel markings of Creaturo to be black, as taught by Ivosevic, as doing so would make the barrel markings conspicuous against the barrel.
7)	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Creaturo in view of Heilman, further in view of Shang et al. (U.S. PGPUB 20140207073), hereinafter Shang.

	Shang teaches a seal system, comprising: a barrel (Fig. 3B; 53); and seal (Fig. 1B; 54) positioned within the barrel for moving a delivery agent (as shown in Fig. 5B); and further comprising an actuator (Fig. 9; 122) configured to automatically move the seal within the barrel to deliver the delivery agent [Paragraph 0098].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Creaturo to include an actuator, as taught by Shang. Doing so would increase the ease of use of the system for a user.
Conclusion
8)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783